PER CURIAM.
By petition and cross-petition for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date October 27, 1965.
After having heard oral argument, and after our consideration of the petitions, the record and the briefs, we conclude that there has been no deviation from the essential requirements of law.
The petitions for certiorari and for attorney’s fees are all therefore denied.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, DREW and O’CONNELL, JJ., concur.